Citation Nr: 1507004	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  08-35 246	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hypothyroidism, including as secondary to service-connected Addison's disease.  

2.  Whether there was clear and unmistakable error (CUE) in a December 1964 rating decision that denied service connection for the Addison's disease.  


REPRESENTATION

Appellant represented by:	Christopher Lyons, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel

INTRODUCTION

The Veteran served on active duty from March to September 1964.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from August 2006 and June 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a hearing at the RO in November 2014 before the undersigned Veterans Law Judge (VLJ) of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.  A copy of the hearing transcript has been associated with the claims file, so is of record.  

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS), so is paperless.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in this case, the Veteran indicated in an October 2014 statement and at the outset of his November 2014 Travel Board hearing that he is withdrawing his claim of entitlement to service connection for hypothyroidism, including as secondary to his service-connected Addison's disease.  

2.  In a December 1964 rating decision, the RO denied his claim of entitlement to service connection for the Addison's disease; he was properly notified of that decision, but he did not appeal it.  

3.  That unappealed December 1964 rating decision that denied service connection for Addison's disease considered the relevant evidence and law as it then existed and was not fatally flawed or egregious as to undebatably conclude a different result would have occurred if such error were corrected.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the substantive appeal concerning the claim of entitlement to service connection for hypothyroidism, including as secondary to the service-connected Addison's disease.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The December 1964 rating decision that denied entitlement to service connection for the Addison's disease is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2014). 

3.  That December 1964 rating decision did not involve CUE.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal (VA Form 9 or equivalent statement) may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  

Here, in an October 2014 written statement and at the outset of the November 2014 Travel Board hearing, so prior to the promulgation of a decision in this case, the Veteran indicated that he is withdrawing his claim of entitlement to service connection for hypothyroidism, including as secondary to his service-connected Addison's disease.  Consequently, there remain no allegations of errors of fact or law for appellate consideration concerning this claim.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.  

II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2014).  

In regards to the Veteran's remaining CUE claim, in Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (Court/CAVC) held in relevant part that "there is nothing in the text or the legislative history of [the] VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to [CUE] motions."  See Livesay, 15 Vet. App. at 179.  It was observed that CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim of CUE is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging such error is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100 (West 2014), cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to the CUE motion currently being considered in this appeal.  Livesay held that the VCAA does not apply to CUE motions involving prior Board decisions, but Baldwin v. Principi, 15 Vet. App. 302 (2001), held that the VCAA also does not apply to CUE motions, as here, collaterally attacking prior RO decisions.  See also Parker v. Principi, 15 Vet. App. 407 (2002).


III.  The Merits of this CUE Claim

Though later granted, the Veteran asserts there was CUE in an initial December 1964 rating decision by failing to grant service connection for his Addison's disease.

The Court has established a three-prong test defining CUE, which is as follows:  (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992).  

"In order for there to be a valid claim of [CUE], . . . [t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Id.  See also Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted failure to evaluate and interpret correctly the evidence is not CUE.  See Id.; Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).  CUE is a very specific and rare kind of error; it is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, [CUE].  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The failure to fulfill the duty to assist also cannot constitute CUE.  Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

To reiterate, the record in an appeal to be reviewed for CUE is the record and law that existed at the time of the prior rating decision in question, not additional evidence submitted or otherwise obtained after the fact.  A finding of CUE must be based solely on the evidence of record at the time of the decision in question.  See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  

Here, in the December 1964 rating decision at issue the RO denied service connection for Addison's disease.  The Veteran received notification of that denial later in December 1964 and did not perfect an appeal in response or submit new and material evidence within the one-year period that followed notice of that decision.  Thus, that decision is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104(a), 3.156, 3.160(d), 20.200, 20.1103 (2014).

RO decisions that are final and binding will be accepted as correct in the absence of collateral attack showing the decision involved CUE.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  

According to the December 1964 rating decision, the RO denied service connection for Addison's disease on the basis that the disease had existed prior to the Veteran's service and had not been permanently aggravated by his service.  The pertinent evidence of record at the time of that decision consisted of his service treatment records (STRs).  His STRs showed that, upon entry into service, clinical evaluation testing of his endocrine system was normal, as reflected in the March 1964 report of medical examination.  He was deemed qualified for enlistment.  But shortly after entering service, he was admitted to the United States Army Hospital at Fort Ord, California, for pharyngitis.  In May 1964, he experienced loss of consciousness while on a weekend pass in Berkley, California.  The following week, he complained of increased fatigue and nausea and was admitted to the hospital at Fort Ord for further clinical evaluation and work up.  During that inpatient admission, endocrine studies revealed a low urine output, and Addison's disease was suspected in May 1964.  In June 1964, he was placed on Cortisol, and it was noted that he was doing much better while taking the prescribed medication.  While hospitalized in June 1964, he reported having significantly darker pigment than the rest of his family and being weak and easily fatigued for the past six to twelve months, so even prior to beginning his military service.  He also reported being unable to complete his first year at the University of California, likely due to his Addison's disease, so also prior to his active duty, and admitted to initially being rejected by the Army prior to service for insomnia, nervousness, and depression.  By the end of June 1964, it was noted that he displayed good control of his Addison's disease while on Cortisol, and a July 1964 psychiatric consultation revealed no mental health related disabilities.  

In August 1964, however, a Medical Board determined the Veteran was medically unfit for further military service owing to his idiopathic Addison's disease.  According to the report, his Addison's disease had existed prior to his service, and although it was considered aggravated by his service, there was optimum improvement of the disease during his hospitalization in service.  Upon discharge from service, clinical evaluation of his endocrine system was noted as being abnormal.  See the August 1964 report of medical examination.  A diagnosis of idiopathic Addison's disease was listed, and he was considered not qualified for further military service.  As reflected on a September 1964 clinical record cover sheet, his idiopathic Addison's disease existed prior to his service and was aggravated by his service, but it was noted additionally  as being treated and improved during his service.  He was separated from service without severance pay.

In their written and oral pleadings, including hearing testimony, the Veteran and his attorney argue there is CUE in that December 1964 rating decision originally considering and denying this claim for Addison's disease.  Specifically, in an October 2014 statement, the Veteran's attorney explains that CUE was committed in determining that the Veteran's Addison's disease had pre-existed his service when considering the presumption-of-soundness rule.  He argued that, because the Veteran did not have an abnormal enlistment examination, it must be presumed that he was in sound health when entering service.  The attorney further argued that, since the Veteran was in sound health at time of entrance into service and became disabled during his time in service, direct service connection should have been granted on the assumption the disease had been incurred in service rather than 
pre-existing and not aggravated by service.  See October 2014 statement.  


The attorney's arguments are predicated apparently on more recent case law indicating, among other things, that the only prerequisite to applying the presumption of soundness is that the Veteran's enlistment examination have been free and clear of indication of the later claimed disability.  If a condition was not "noted" during an enlistment examination, then there generally is a presumption of soundness when entering service, indeed, even when the Veteran concedes it 
pre-dated service.  See 38 CFR section 3.304(b).  The presumption of soundness attaches where there has been an induction examination during which the disability about which the Veteran later complains was not detected ("noted").  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that mere "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id., at (b)(1).  See also Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009) (indicating the only prerequisite for applying the presumption of soundness at service entrance is that the enlistment or induction examination report have been free and clear of the now claimed disability).  Indeed, in Quirin at 396-97, the Court held that the presumption of soundness applies even to a congenital condition not noted at entry, unless the condition is a congenital "defect" not eligible for service connection in the first place.  Congenital or developmental defects are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c) , 4.9 (2014).  However, the mere fact that a disorder is congenital in origin does not preclude service connection.  See VAOGC 8-88 (Sept. 1988), reissued as VAOPGCPREC 67-90 (July 18, 1990) (noting that diseases of hereditary origin can be incurred or aggravated in service if their symptomatology did not manifest itself until after entry on duty); VAOPGCPREC 82-90 (July 1990) (holding that "service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin"); accord Quirin, 22 Vet. App. at 395.  Only congenital "defects," as opposed to congenital "diseases," are excluded from the types of disabilities that may be service connected, as congenital defects are not considered diseases or injuries under VA law.  See id.

Congenital defects are by definition static in nature, and thus the litmus test for distinguishing a congenital defect from a congenital disease is whether the disorder in question is subject to change.  See VAOPGCPREC 67-90.  As explained in the precedential General Counsel opinion, "congenital or developmental defects are normally static conditions which are incapable of improvement or deterioration."  Id.  The opinion states further:  "A disease, on the other hand, even one which is hereditary in origin, is usually capable of improvement or deterioration."  Id.; see also Quirin, 22 Vet. App. at 395 (observing that "[u]nder the framework set forth in the General Counsel opinion, any worsening-any change at all-might demonstrate that the condition is a disease, in that VA considers defects to be 'more or less' static and immutable") (citing VAOPGCPREC 82-90)).  Thus, if the disorder may be aggravated, then it is not considered a congenital defect, and consequently it is eligible for service connection notwithstanding its congenital nature.  See id.  Superimposed disease or injury is also however eligible for service connection.  See VAOPGCPREC 82-90 (observing that congenital defects "can be subject to superimposed disease or injury" and that "if during an individual's military service, superimposed disease or injury does occur, 
service-connection [sic] may indeed be warranted for the resultant disability"); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

So sometimes in this circumstance VA has to show by clear and unmistakable evidence both that the condition was pre-existing and not aggravated by service (again, assuming it was not "noted" during the enlistment examination).  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  See also Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (observing that "even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness").


VA may find a lack of aggravation under § 1111 if the clear and unmistakable evidence shows that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096 (citing 38 U.S.C. § 1153 (West 2002) and 38 C.F.R. § 3.306 (2013)); but see Horn, 25 Vet. App. at 238 (emphasizing that "neither the presumption of aggravation of section 1153 nor the regulation implementing that statutory provision, § 3.306, has any application to an analysis under the aggravation prong of the presumption of soundness in section 1111").  If this burden is met, then the veteran is not entitled to service-connection benefits.  Wagner, 370 F.3d at 1096.  On the other hand, if the presumption of soundness applies and VA fails to show by clear and unmistakable evidence that the 
pre-existing condition was not aggravated by active service, then the presumption has not been rebutted.  See id. at 1094.  In that scenario, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322); see also id. at 1094 (holding that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.  See id.

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).


If, on the other hand, a preexisting disorder is noted upon entry into service, a Veteran cannot bring a claim for service connection for that disorder, only instead a claim for service-connected aggravation of that disorder.  Wagner at 1096.  In that circumstance, however, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA, to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

In this CUE claim, the Veteran and his attorney assert that the RO incorrectly found that his Addison disease was preexisting because there simply was no evidence suggesting this, much less definitively (i.e., clearly and unmistakably) indicating as much.  Thus, they are claiming an error of fact.  The Veteran's attorney points to the fact that there were no relevant abnormalities noted during the Veteran's military entrance examination, hence, that there is a presumption of soundness.  One must also consider 38 C.F.R. § 3.303(c), however, which concerns pre-service disabilities noted in service.  This VA regulation states, in relevant part:

There are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existent of a disability prior to service is established, no additional or confirmatory evidence is necessary.  Consequently with notation or discovery during service of such residual conditions ... with no evidence of the pertinent antecedent active disease or injury during service the conclusion must be that they preexisted service.  Similarly, manifestation of lesions or symptoms of chronic disease from date of enlistment, or so close thereto that the disease could not have originated in so short a period will establish preservice existence thereof....


And, here, although the Veteran now alleges otherwise, there was indeed evidence suggesting he had symptoms of Addison's disease prior to his induction into the military.  As previously reported, he admitted to having symptoms of increasing nausea, fatigue, insomnia, nervousness, and depression prior to beginning his service.  He also reported to evaluating physicians of having significantly darker pigment than the rest of his family.  During his more recent November 2014 Travel Board hearing he steadfastly denied ever having made any such statements and was at a complete loss to explain how any such apparent indication could be documented in his STRs.  But those records from his time in service were generated with a view towards ascertaining his then state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46.  Thus, the internally inconsistent statements and the lack of contemporaneous evidence in this instance diminishes the reliability of the lay statements provided by him years later, long after the fact, and they resultantly are afforded less probative weight.  Courts have recognized how medical history recounted in the course of medical evaluation and treatment is especially probative (trustworthy) because the declarant has inherent incentive to give the most accurate history to in turn receive the best or most appropriate medical care.  See Rucker, 10 Vet. App. at 73.  When a Veteran later gives patently different testimony, it tends to undermine his credibility, if not competence, so in turn the ultimate probative value of his lay testimony, especially in relation to the medical evidence (STRs, etc.) far more contemporaneous to the time at issue that is clearly against what he is now contrarily alleging.

Therefore, although there may have been nothing reported or otherwise noted of significance during his entrance examination, the presumption of soundness is not absolute (irrefutable), and his mere assertion that he did not have an abnormal enlistment examination is rebutted by the evidence of record at the time that December 1964 decision was rendered indicating otherwise.  In other words, the issue of whether his Addison disease preexisted his service certainly is not "undebatable" - specifically in terms that it necessarily did not.  Based on the evidence available in December 1964, the RO had reasonable or rational grounds for concluding the disease did predate the Veteran's service, even if not apparent when he was examined in anticipation of his enlistment.

Moreover, in finding that the diseases had existed prior to service, the December 1964 rating decision implicitly determined that the presumption of soundness had been rebutted by clear and unmistakable evidence.  And although there was additional mention that it nonetheless had been "aggravated" by the Veteran's service (which still, if true, would have been grounds for granting rather than denying his claim), there equally was mention of the disease's status actually improving, rather than worsening, owing to his time in service - and particularly because of the medication that had been prescribed during the course of his service, including especially while hospitalized for further clinical evaluation and workup.  A pre-existing disability will be considered to have been aggravated by active service where there is an increase in disability during service.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306.  Independent medical evidence usually is needed to support a finding that the pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Where the evidence shows that there was an increase in disability during service, there is a presumption that the disability was aggravated by service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).  To rebut the presumption of aggravation, there must be clear and unmistakable evidence that the increase in severity was due to the natural progression of the disability.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306(a) and (b) .

That said, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  Mere temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is actually worsened.  Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Falzone v. Brown, 8 Vet. App. 398, 402 (1995); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  Indeed, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.

Here, as discussed, the record contains evidence that the Veteran's Addison's disease showed improvement during his military service, not worsening, certainly not what could be considered chronic (meaning permanent) worsening.  Therefore, his and his attorney's disagreement with this determination would amount to no more than a disagreement with how the facts were weighed or evaluated.  A disagreement with how the facts are weighed or evaluated can never constitute CUE.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).

Even assuming, for the sake of argument, that the Veteran's Addison's disease "undebatably" was not part of any pre-existing disability, the outcome would not be "manifestly different" here.  The fact remains that, at the time of the December 1964 rating decision, there was no correlation ("nexus") between any then current disability and his complaints and treatment during his service.  Thus, a finding that the incorrect law was applied does not amount to CUE in this instance because the outcome would not necessarily be different.  The Board realizes that service connection eventually was granted for the Addison's disease, but in considering this CUE motion the Board is constrained to considering only the evidence of record and law existing at the time of the December 1964 decision, not instead with the benefit of subsequent changes in law (unless they have retroactive application to this particular time at issue) or precedent cases.

In sum, there is a supportable basis for finding that the condition clearly and unmistakably existed prior to the Veteran's service and was not aggravated during or by his service.  Accordingly, there was no CUE in the December 1964 rating decision that originally considered and denied his claim of entitlement to service connection for Addison's disease, so his CUE claim therefore is denied.  


ORDER

The appeal of the claim concerning entitlement to service connection for hypothyroidism, including as secondary to the service-connected Addison's disease, is dismissed since withdrawn.

The appeal to revise the December 1964 rating decision that earlier considered and denied service connection for Addison's disease is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


